Title: From George Washington to George Clinton, 19 October 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters Fredericksburg 19th October 1778
          
          I last evening recd the inclosed from Congress with a request that I would take measures for carrying the plan recommended by Colo. Hartley into execution. The advices which I have just recd from different quarters bear the strongest marks of an immediate evacuation of New York. These considerations induce me, should it be deemed expedient, to make an addition to Colonel Cortlands command by sending up the whole of Genl Clintons Brigade, except Van Schaicks Regt which is to releive Gansevoorts at Fort Schuyler. In that case, Genl Clinton would go with his Brigade. I do not know the situation of Chemung, the place which Colo. Hartley advises to be possessed by us, and cannot therefore say whether the same body of Men which are to be employed upon the Anaquaga expedition, could afterwards break up the settlement at Chemung.
          I shall send General Hand to take command at Albany in the room of Genl Stark who goes to Rhode Island. perhaps by enlarging our force in the manner I have before mentioned, we may be enabled to carry on our operations upon the frontier upon a more extensive plan, by forming one expedition under the immediate command of Genl Clinton, and another under Genl Hand or Colo. Butler composed of the troops already to the Northward.
          That there may be a more free and full communication upon this subject, I have desired Genl Clinton, Genl Hand and Colo. Cortland to wait upon you. As your legislature is now sitting there must be Gentlemen from every part of the State well acquainted with the Frontier—the different Routes—the resources of the Country and many matters conducive to the conduct and success of such an Expedition.
          
          
          
          After having made the proper use of Col<o.> Hartley’s letter, be pleased to return it to me, as I have not a Copy. I am with the greatest Regard Yr Excellency’s most obt Serv<t>
          
            Go: Washington
          
          
          p.s. Be pleased to forward the inclosed to General Stark by the earliest Conveyance.
          
        